DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 20 is objected to because of the following informalities:  
As to claim 20, while the word “comprising” in the preamble is believed to correspond to the method, the word could potentially be referring to “different connection-type medical devices”. The examiner recommends amending the preamble of claim 20 to read “A method of distinguishing between different connection-type medical devices, the method comprising:”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6, 7, 9, 10, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tekeste et al. (US 2016/0339184 A1, hereafter 'Tekeste').
As to claim 6, Tekeste discloses a syringe (see Figs. 1, 5-8, 15-17) comprising: a syringe barrel (300) having a distal end (318), a distal tip (distal-most portion of 318), an open proximal end (319), a barrel sidewall extending between the distal end to the open proximal end and defining a chamber (interior of barrel), the distal end of the syringe barrel including a distal wall (318 referred to as a “distal wall”); a connector (210) extending distally from the syringe barrel at the distal wall and including a visual and tactile feature (ribs 230) on an outside surface of the connector that is an indicator of a connection-type of the connector to a secondary component, the visual and tactile feature having a 3-dimensional shape that indicates an insertion motion for engaging the connector with the secondary component, and the connection-type being defined by an inside surface of the connector (see Figs. 16-17); wherein the visual and tactile feature is one or more grooves or projections relative to the outside surface of the connector that are substantially parallel to a longitudinal axis of the syringe  (ribs 230 forming a plurality of projections and grooves that are substantially parallel to longitudinal axis of barrel 300) and the connection-type is a slip-type connection (see para 0073).
As to claim 7, Tekeste discloses the syringe of claim 6, wherein the connector comprises a collar (212) disposed coaxially around an elongate tip (332) in fluid communication with the distal tip (Figs. 13, 14), a channel (114) formed between the elongate tip and the collar, and an outside surface of the collar including the visual and tactile feature (Figs. 5-8, 15-17).
	As to claim 9, Tekeste discloses the syringe of claim 6, wherein the connector is compliant with ISO 80369-6 (2016) (see para 0005, 0054 of Tekeste).
	As to claim 10, Tekeste discloses the syringe of claim 6, wherein the visual and tactile feature is effective to indicate an insertion motion for engaging the connector with an adapter (female connector 400 being an adapter; see para 0050, Figs. 9-11).
	As to claim 13, Tekeste discloses a syringe  (see Figs. 1, 5-8, 15-17) comprising: a syringe barrel (300) having a distal end (318), a distal tip (distal-most portion of 318), an open proximal end (319), a barrel sidewall extending between the distal end to the open proximal end and defining a chamber (interior of barrel 300), the distal end of the syringe barrel including a distal wall (318 referred to as a “distal wall”); a connector (210) extending distally from the syringe barrel at the distal wall, the connector including a collar (212) disposed coaxially around an elongate tip (332) in fluid communication with the distal tip (Figs. 13, 14), a channel (114) formed between the elongate tip and the collar, the collar including an inside surface, an outside surface, and a visual and tactile feature (230) on the outside surface of the collar, the visual and tactile feature being an indicator of a connection-type of the connector to a secondary component and having a 3-dimensional shape that indicates an insertion motion for engaging the connector with the secondary component (female connector 400), and the connection-type being defined by the inside surface of the collar; wherein the visual and tactile feature is one or more grooves or projections relative to the outside surface of the connector that are substantially parallel to a longitudinal axis of the syringe (ribs 230 forming a plurality of projections and grooves that are substantially parallel to longitudinal axis of barrel 300), which are indicators of a slip-type connection (longitudinally extending ribs matching same direction of connection; also see para 0073).
	As to claim 16, Tekeste discloses the syringe of claim 13 as described above, and further wherein the collar comprises a 5% taper (see para 0005, 0054).
	As to claim 17, Tekeste discloses the syringe of claim 13 as described above, and further wherein the collar is compliant with ISO 80369-6 (2016) (see para 0005, 0054 of Tekeste).
. 	As to claim 18, Tekeste discloses the syringe of claim 13, wherein the visual and tactile feature is effective to indicate an insertion motion for engaging the connector with an adapter (female connector 400 being an adapter; see para 0050, Figs. 9-11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekeste in view of Johnson (US 5,041,097).
As to claim 1, Tekeste discloses a medical device (see Figs. 5-8, 15-17) comprising: a device body (barrel 300) having an end (distal wall 318); and a connector (210) extending from the end of the device body in fluid communication therewith, wherein an outside surface of the connector includes a visual and tactile feature (ribs 230) that is an indicator of a connection-type of the connector to a secondary component, the visual and tactile feature having a 3-dimensional shape that indicates an insertion motion for engaging the connector with the secondary component, and the connection-type being defined by an inside surface of the connector (see Figs. 16-17), the visual and tactile feature is one or more grooves or projections relative to the outside surface of the connector that are substantially parallel to a longitudinal axis of the medical device (ribs 230 forming a plurality of projections and grooves that are substantially parallel to longitudinal axis of barrel 300), and the connection-type is a slip-type connection (para 0073).
Tekeste does not expressly recite wherein the inside surface is smooth.
Johnson discloses a connector (22; see Figs. 2-6) having an inside surface (surface of bore 23) and teaches that “The interior bore 23 of the present catheter base portion may be smooth or may have conventional Leur lock threads 25 for connecting the catheter 20 to the needle or various other intravenous tubular members” (see paragraph beginning line 6 col. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have made it so the inside surface of Tekeste (which, in the embodiment cited above, does not have threads and is a slip-type connection) was smooth. One would have been motivated to do so to allow the connector (210) and the female connector (400) to slide together easily (see para beginning line 6 col. 5 of Johnson).

	As to claim 2, Tekeste in view of Johnson teaches the medical device of claim 1 as described above. Tekeste further discloses wherein the connector is engagable with an adapter (female connector 400 being an adapter; see para 0050, Figs. 9-11).
As to claim 4, Tekeste in view of Johnson teaches the medical device of claim 1 as described above. Tekeste further discloses wherein the connector (210) comprises a collar (212) disposed coaxially around an elongate tip (332) (Figs. 5-8).
As to claim 5, Tekeste in view of Johnson teaches the medical device of claim 1 as described above. Tekeste further discloses wherein the device body is a syringe barrel (“syringe barrel 300”) having a distal wall (318) at the end and the connector extends from the distal wall (see Figs. 5-8).

	As to claim 19, Tekeste discloses a method of making a medical device (syringe seen in Figs. 5-8, 15-18) comprising: forming a connector (210) including a visual and tactile feature (ribs 230) on an outside surface of the connector (see Figs. 5-8, 15-18), the visual and tactile feature being an indicator of a connection-type of the connector to a secondary component (female connector 400) and having a 3-dimensional shape that indicates an insertion motion for engaging the connector with the secondary component (ribs 230 extend in longitudinal direction which mimics insertion motion for connecting 400), and the connection-type being defined by an inside surface (216) of the connector; and incorporating the connector in a device body of the medical device (see Figs. 5-8, 15-18); wherein the visual and tactile feature is one or more grooves or projections (ribs 230 resulting in grooves between projections), which are indicators of a slip-type connection (para 0073), relative to the outside surface of the connector that are substantially parallel to a longitudinal axis of the syringe (Figs. 5-8, 15-18).
Tekeste does not expressly recite the inside surface being smooth.
Johnson discloses a connector (22; see Figs. 2-6) having an inside surface (surface of bore 23) and teaches that “The interior bore 23 of the present catheter base portion may be smooth or may have conventional Leur lock threads 25 for connecting the catheter 20 to the needle or various other intravenous tubular members” (see paragraph beginning line 6 col. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have made it so the inside surface of Tekeste (which, in the embodiment cited above, does not have threads and is a slip-type connection) was smooth. One would have been motivated to do so to allow the connector (210) and the female connector (400) to slide together easily (see para beginning line 6 col. 5 of Johnson).

As to claim 20, Tekeste in view of Johnson discloses a method of distinguishing between different connection-type medical devices comprising: obtaining the medical device according to claim 1 (see above rejection of claim 1 in view of Tekeste and Johnson); and visually and/or tactilely inspecting the visual and tactile feature (connecting a corresponding female connector to 210 of Tekeste would require a user to visually and/or tactilely inspect the ribs 230 – see Figs. 5-8, 15-18, para 0077 of Tekeste).


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekeste in view of Johnson as applied to claim 1 above, and further in view of Williams et al. (US 2013/0030387 A1).
As to claim 3, Tekeste in view of Johnson teaches the device of claim 1 as described above, but is silent on wherein the connector is an opaque material.
Williams discloses couplings for medical fluids and teaches a connector assembly in Figs. 2-3 and reads “The valve housing 32 may be formed from a polycarbonate or a copolyester and may be clear or opaque. The example valve housing 32 shown in FIGS. 2 and 3 is clear and the female receptacle addition 34 is opaque. The female receptacle addition 34 and the valve/housing 30, 32 are coupled together to provide a female component 14. Other types of materials may also be used for the various parts” (para 0031; also see para 0034, 0040).
It would have been obvious to one having ordinary skill in the art, based off the above teachings of Williams, to choose between an opaque and transparent material for the connector of Tekeste (as modified above) for allowing/not allowing a user to see through the connector.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekeste in view of Williams.
As to claim 8, Tekeste teaches the device of claim 6 as described above, but is silent on wherein the connector is an opaque material.
Williams discloses couplings for medical fluids and teaches a connector assembly in Figs. 2-3 and reads “The valve housing 32 may be formed from a polycarbonate or a copolyester and may be clear or opaque. The example valve housing 32 shown in FIGS. 2 and 3 is clear and the female receptacle addition 34 is opaque. The female receptacle addition 34 and the valve/housing 30, 32 are coupled together to provide a female component 14. Other types of materials may also be used for the various parts” (para 0031; also see para 0034, 0040).
It would have been obvious to one having ordinary skill in the art, based off the above teachings of Williams, to choose between an opaque and transparent material for the connector of Tekeste for allowing/not allowing a user to see through the connector.

Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekeste in view of Balestracci et al. (US 6,193,688).
As to claims 11-12, Tekeste teaches the syringe of claim 6 as described above, but is silent to wherein the syringe barrel comprises a glass material and wherein the syringe barrel comprises a polymeric material.
Balestracci teaches a tamper-evident protective cap for syringes and writes that “FIG. 1 shows a typical syringe or cartridge barrel generally designated by the numeral 10, made of glass or a polymeric material” (see para beginning line 14 col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Tekeste in view of Balestracci, as Balestracci teaches both glass and polymeric materials as known in the art for making syringe barrels, and because it has been held to be within the level of ordinary skill in the art to select a known material based in its suitability for its intended purpose (see MPEP 2144.07).

As to claim 15, Tekeste discloses the syringe of claim 13 as described above, and further wherein the collar is integrally formed with the syringe barrel (see Figs. 13-16).
Tekeste is silent on wherein the collar and the syringe barrel are both a polymeric material.
Balestracci discloses a tamper-evident overcap for a syringe and teaches “The syringe or cartridge barrel, made of glass or a polymeric material, has an inner surface 12 defining a cylindrical chamber 13 for retaining a pharmaceutical or biological liquid 17 therein” (para 0072; also see para 0100). 
It would have been obvious to one having ordinary skill in the art, based off the teachings of Balestracci above, to use a polymeric material for the collar and the syringe barrel of Tekeste as this is a known material in the art and it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekeste in view of Balestracci, and further in view of Mantell (US 2006/0271015 A1).
	As to claim 4, Tekeste discloses the syringe of claim 13 as described above, and further teaches the syringe barrel comprises a distal wall extension to which the syringe collar is interfaced (see annotated Fig. 5 below).

    PNG
    media_image1.png
    784
    769
    media_image1.png
    Greyscale

Tekeste is silent on wherein the collar is a metal material. Mantell discloses high-flow Luer Lock connectors and teaches “FIGS. 10-14 show a second embodiment of a high-flow luer lock connector 1002. The high-flow luer lock connector 1002 comprises a connector body 1004 that defines an interior region 1006 bounded by a cylindrical side wall 1008 and a base wall 1010. The connector body 404 may be comprised of metal, rubber, or plastics such as Cyrolite plastic, manufactured by Cyro Industries” (para 0053). It would have been obvious to one having ordinary skill in the art to make is so the collar of Tekeste comprises a material based off the teachings of Mantell. One would have been motivated to do so as Mantell discloses metal as a suitable material for connectors and because it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).
Tekeste is silent to the syringe barrel is a glass material. Balestracci discloses a tamper-evident overcap for a syringe and teaches “The syringe or cartridge barrel, made of glass or a polymeric material, has an inner surface 12 defining a cylindrical chamber 13 for retaining a pharmaceutical or biological liquid 17 therein” (para 0072; also see para 0100). It would have been obvious to one having ordinary skill in the art, based off the teachings of Balestracci, to use glass or the syringe barrel of Tekeste as this is a known material that has been used for syringe barrels. Additionally it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783